COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00471-CV


Main Street Schools, L.L.C. d/b/a         §    From County Court at Law No. 2
Montessori Country Day School and
William J. Vesterman                      §    of Denton County (CV-2012-00879)

v.                                        §    June 4, 2015

Jason and Lori Bimmerle                   §    Opinion by Justice Sudderth



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a take-nothing judgment for appellants.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_____________
                                        Justice Bonnie Sudderth